Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            August 28, 2018



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 50137-6-II

                        Respondent,

         v.

 OLEG DENIS KORNUTA,                                            UNPUBLISHED OPINION

                        Appellant.


       SUTTON, J. — Oleg Denis Kornuta appeals his conviction for possession of a stolen motor

vehicle. Kornuta argues that the State did not present sufficient evidence of each element in the

trial court’s to-convict instruction. Kornuta also argues that the trial court violated his due process

rights because the court’s to-convict instruction misstated the elements of possession of a stolen

motor vehicle.

       We hold that the State presented sufficient evidence of each element in the to-convict

instruction. We also hold that Kornuta’s instructional error claim cannot be raised for the first

time on appeal because it does not involve a manifest constitutional error. Therefore, we affirm

Kornuta’s conviction.

                                               FACTS

       Keith Meisner owned a 1992 white Honda. On the morning of October 29, 2016, Meisner

noticed that his vehicle was missing. Only his wife and he had permission to drive the vehicle.

Although it had been raining, Meisner noted that the pavement was dry where his vehicle had been
No. 50137-6-II


parked. As a result, Meisner concluded that his car had been recently stolen and called the police.

Police located Meisner’s vehicle approximately 40 minutes later and found Kornuta in the driver’s

seat. The State subsequently charged Kornuta with possession of a stolen motor vehicle.1

        At trial, witnesses testified to the above facts. The State also presented the testimony of

Sergeant Timothy Wilson. Sergeant Wilson testified that he located a car matching the description

of Meisner’s stolen vehicle in a parking lot. Sergeant Wilson stated that he approached the vehicle

and noticed that the outside shell of the vehicle’s steering column had been removed and that the

wiring was exposed. Sergeant Wilson also testified that he observed Kornuta bent toward the

steering column with what appeared to be a screwdriver in his hand. Sergeant Wilson stated that

Kornuta appeared to be doing something to the exposed steering column.

        Officer Joshua Phelps also testified about the condition of the stolen vehicle. Officer

Phelps stated that, after Kornuta was taken into custody, he observed that the vehicle’s steering

column had been broken and that the ignition appeared to have been tampered with. Officer Phelps

testified that he found a number of metal pieces, a screwdriver, and the flat ends of spoons on the

floorboard of the vehicle and that Meisner said the items did not belong to him. Officer Phelps

also testified that the flat end of a spoon is often used to operate a stolen vehicle.

        The trial court instructed the jury:

                To convict [Kornuta] of the crime of possessing a stolen motor vehicle, each
        of the following elements of the crime must be proved beyond a reasonable doubt:
        (1) That on or about October 29, 2016, the defendant knowingly possessed a stolen
        motor vehicle;
        (2) That the defendant acted with knowledge that the motor vehicle had been stolen;



1
    RCW 9A.56.068.


                                                   2
No. 50137-6-II


       (3) That the defendant withheld or appropriated the motor vehicle to the use of
       someone other than the true owner or person entitled thereto;
       (4) That any of these acts occurred in the State of Washington.

Clerk’s Papers (CP) at 32. The trial court also instructed the jury that “[p]ossessing a stolen motor

vehicle means knowingly to receive, retain, possess, conceal, or dispose of a stolen motor vehicle

knowing that it has been stolen and to withhold or appropriate the same to the use of any person

other than the true owner or person entitled thereto.” CP at 31. Kornuta did not object to the

court’s jury instructions.

       The jury found Kornuta guilty of possession of a stolen motor vehicle. Kornuta appeals

his conviction.

                                            ANALYSIS

                                 I. SUFFICIENCY OF THE EVIDENCE

       Kornuta argues that the State did not present sufficient evidence of each element in the trial

court’s to-convict instruction. Specifically, Kornuta argues that the State failed to prove beyond a

reasonable doubt that Kornuta knew the vehicle had been stolen and that Kornuta withheld or

appropriated the vehicle.2 We disagree.

A. LEGAL PRINCIPLES

       To evaluate whether sufficient evidence supports a conviction, we view the evidence in the

light most favorable to the State and determine whether any rational trier of fact could have found

the elements of the crime beyond a reasonable doubt. State v. Homan, 181 Wash. 2d 102, 105, 330


2
  To the extent Kornuta argues that the State is required to prove all elements of a crime included
in a charging document, we disagree. “[W]here unnecessary language is included in an informa-
tion, the surplus language is not an element of the crime that must be proved unless it is repeated
in the jury instructions.” State v. Tvedt, 153 Wash. 2d 705, 718, 107 P.3d 728 (2005).


                                                 3
No. 50137-6-II


P.3d 182 (2014). The State assumes the burden of proving nonessential elements of a crime when

the elements are included in the trial court’s to-convict instruction. State v. Johnson, 188 Wash. 2d
742, 756, 399 P.3d 507 (2017). In determining whether sufficient evidence supports a conviction,

we assume the truth of the State’s evidence and all reasonable inferences that can be drawn from

that evidence. Homan, 181 Wash. 2d at 106. We also treat circumstantial evidence as equally reliable

as direct evidence. State v. Farnsworth, 185 Wash. 2d 768, 775, 374 P.3d 1152 (2016).

       Under RCW 9A.56.068(1), a “person is guilty of possession of a stolen vehicle if he or she

possess [possesses] a stolen motor vehicle.” “Possessing stolen property” is defined as “knowingly

to receive, retain, possess, conceal, or dispose of stolen property knowing that it has been stolen

and to withhold or appropriate the same to the use of any person other than the true owner.” RCW

9A.56.140(1).

       Mere possession of recently stolen property is insufficient to establish that the possessor

knew the property was stolen. State v. McPhee, 156 Wash. App. 44, 62, 230 P.3d 284 (2010).

However, possession of recently stolen property, together with slight corroborating evidence, is

sufficient to prove knowledge. McPhee, 156 Wash. App. at 62.

       Here, the to-convict jury instruction required the State to prove beyond a reasonable doubt:

       (1) That on or about October 29, 2016, the defendant knowingly possessed a stolen
       motor vehicle;
       (2) That the defendant acted with knowledge that the motor vehicle had been stolen;
       (3) That the defendant withheld or appropriated the motor vehicle to the use of
       someone other than the true owner or person entitled thereto;
       (4) That any of these acts occurred in the State of Washington.

CP at 32. Kornuta argues only that the second and third elements of the to-convict instruction

were not met.


                                                4
No. 50137-6-II


B. KNOWLEDGE THAT THE VEHICLE HAD BEEN STOLEN

        Kornuta argues that the State did not present sufficient evidence that he knew the vehicle

had been stolen. We disagree.

        Police located Meisner’s vehicle approximately 40 minutes after Meisner reported that it

had been recently stolen. When police discovered the vehicle, they observed that Kornuta had a

tool in his hand and was doing something to the exposed steering column. Police also found a

screwdriver and the flat ends of spoons, which could be used to start a stolen vehicle. Meisner

reported that neither the screwdriver nor the spoons belonged to him.

        The police found Kornuta in possession of Meisner’s recently stolen vehicle with tools that

are often used to start a stolen vehicle. Viewing Kornuta’s possession and the corroborating

evidence in a light most favorable to the State, a rational trier of fact could find beyond a reasonable

doubt that Kornuta knew that the vehicle had been stolen. Accordingly, sufficient evidence

supports this element of Kornuta’s conviction for possession of a stolen vehicle.

C. WITHHELD OR APPROPRIATED THE VEHICLE

        Kornuta also argues that the State did not present sufficient evidence that he withheld or

appropriated the vehicle. We disagree.

        Meisner stated that he owned the vehicle and that it had been stolen. In addition, he did

not give anyone permission to drive his vehicle. This evidence is sufficient for a rational trier of

fact to conclude that Kornuta exercised unauthorized control over the vehicle and that he

appropriated it for his own use. As a result, the State presented sufficient evidence to show beyond

a reasonable doubt that Kornuta withheld or appropriated the vehicle from its true owner.




                                                   5
No. 50137-6-II


                                      II. INSTRUCTIONAL ERROR

        Lastly, Kornuta argues that the to-convict instruction was improper and violated his due

process rights because it misstated the elements of possession of a stolen vehicle. Specifically,

Kornuta argues that by including the statutory definition of possession of stolen property, the trial

court’s to-convict instruction relieved the State of its burden to prove that he possessed the stolen

vehicle. We do not consider this argument.

        Generally, we will not consider an issue raised for the first time on appeal. RAP 2.5(a);

State v. O’Hara, 167 Wash. 2d 91, 97-98, 217 P.3d 756 (2009). However, a defendant may raise an

objection not properly preserved at trial if it is a manifest constitutional error. RAP 2.5(a)(3);

O’Hara, 167 Wash. 2d at 98. An error is manifest when it is apparent in the record and actually

affected the defendant’s rights. State v. Swetz, 160 Wash. App. 122, 127, 247 P.3d 802 (2011). To

determine whether the defendant claims a manifest constitutional error, we must review the

substance of the claimed error. See, e.g., State v. Bobenhouse, 166 Wash. 2d 881, 891-95, 214 P.3d
907 (2009).

        We review alleged errors in jury instructions de novo. State v. Hayward, 152 Wash. App.
632, 641, 217 P.3d 354 (2009). Due process requires that a trial court accurately instruct the jury

on every element required to convict a defendant of the charged crime. State v. Tyler, No. 93770-

2, slip op. at 14 (Wash. Aug. 2, 2018). It is reversible error to instruct the jury in a way that relieves

the State of its burden to prove every essential element of a crime beyond a reasonable doubt.

Hayward, 152 Wash. App. at 641-42.

        As stated above, RCW 9A.56.068(1) criminalizes possession of a stolen vehicle.

Possessing a stolen vehicle is defined as “knowingly to receive, retain, possess, conceal, or dispose



                                                    6
No. 50137-6-II


of stolen property knowing that it has been stolen and to withhold or appropriate the same to the

use of any person other than the true owner.” RCW 9A.56.140(1).

       Here, the trial court’s to-convict instruction stated that Kornuta could be found guilty of

possession of a stolen vehicle if he “acted with knowledge that the motor vehicle had been stolen”

and “withheld or appropriated the motor vehicle to the use of someone other than the true owner.”

CP at 32. The trial court’s instructions also provided that “[p]ossessing a stolen motor vehicle

means knowingly to receive, retain, possess, conceal, or dispose of a stolen motor vehicle knowing

that it has been stolen and to withhold or appropriate the same to the use of any person other than

the true owner or person entitled thereto.” CP at 31. Kornuta did not object to the court’s jury

instructions.

       The purpose of RCW 9A.56.140(1) is only to provide a definition for the single element

required to prove possession of a stolen vehicle. Tyler, slip op. at 10. The five terms in RCW

9A.56.140(1) are so closely related that they do not describe distinct acts separate from actually

possessing a stolen vehicle. Tyler, slip op. at 10. As a result, the trial court did not misstate the

elements of possession of a stolen vehicle when it included RCW 9A.56.140(1)’s definitional

language in its to-convict instruction. See Tyler, slip op. at 13. Because the trial court’s to-convict

instruction did not misstate the elements of possession of a stolen vehicle, Kornuta fails to raise an

error of constitutional magnitude. Thus, we do not consider Kornuta’s challenge to the to-convict

jury instruction.




                                                  7
No. 50137-6-II


        We affirm Kornuta’s conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 LEE, A.C.J.




 WORSWICK, J.




                                                8